 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   SAMPSON S. AUSTIN,                               Case No. 1:18-cv-01630-BAM (PC)
12                      Plaintiff,                    ORDER TO SHOW CAUSE WHY THIS
                                                      ACTION SHOULD NOT BE DISMISSED
13          v.                                        FOR FAILURE TO OBEY A COURT ORDER
                                                      AND FAILURE TO PROSECUTE
14   SHERMAN, et al.,
                                                      (ECF No. 11)
15                      Defendants.
                                                      TWENTY-ONE (21) DAY DEADLINE
16

17

18          Plaintiff Sampson S. Austin (“Plaintiff”) is a former state prisoner proceeding pro se and

19   in forma pauperis in this civil rights action under 42 U.S.C. § 1983.

20          On June 19, 2019 the Court granted Plaintiff’s motion for leave to amend and directed

21   Plaintiff to file a first amended complaint within thirty (30) days. (ECF No. 11.) The deadline

22   for Plaintiff to file a first amended complaint has expired, and he has not complied with the

23   Court’s order or otherwise communicated with the Court.

24          Accordingly, the Court HEREBY ORDERS that Plaintiff shall show cause in writing,

25   within twenty-one (21) days of service of this order, why this action should not be dismissed for

26   Plaintiff’s failure to comply with the Court’s order and for failure to prosecute. Plaintiff can

27   comply with this order to show cause by filing a first amended complaint in compliance with the

28   Court’s June 19, 2019 order. Plaintiff’s failure to respond to this order will result in the
                                                      1
 1   dismissal of this action, with prejudice, for failure to obey a court order and failure to

 2   prosecute.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    July 29, 2019                          /s/ Barbara   A. McAuliffe       _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
